Title: Thomas Jefferson to Charles Jouett, 15 June 1815
From: Jefferson, Thomas
To: Jouett, Charles


          Dear Sir  Monticello June 15. 15
          I recieved yesterday your’s of the 12th and have this day written to the President as you requested. I had before spoken to Colo Monroe who assured me he would cordially do every thing in his power. if you fail, it will not be from the want of good will in the government, but from the difficulties of their situation, which you must be sensible are great at a moment when circumstances oblige them to dismiss so many meritorious officers into poverty. Accept my best wishes for your success & the assurance of my great esteem and respect.
          Th: Jefferson
        